Title: Stephen Peabody to Abigail Adams, 10 January 1799
From: Peabody, Stephen
To: Adams, Abigail


          
            Dear Madam
            Atkinson January 10th. 1799—
          
          As you are frequently receiving letters from your good Sister, you have in that channel all the news we have in this quarter. We are, at present enjoying a good measure of health, tho’ the Season has been uncommonly severe. we have had a greater quantity of snow upon the earth in these parts for a month or five weeks past, than perhaps has ever been known so early in the Year.—
          Miss. Betsy Palmer has been with us a number of weeks, and we are highly pleased with her. She is Sensible, industrious, virtuous, very agreable; and appears to be just such a character as Mrs. Peabody wanted. If she can make herself contented in this Situation, I think we shall be happily suited.
          Your grandsons are very well, and appear to enjoy themselves. They are much more studious than they have been, and we are endeavoring to impress on their minds the importance of their being prepared to provide for themselves, as you hinted in your last letter to Mrs. Peabody.—
          We have heard but little from Congress, Since the President’s Speech at the Opening of the Session; which is truely excellent, and approved by every friend to the country. I received a letter from Genll. Wadsworth at Philadelphia lately, who says it was reported that there was a French Frigate in the River on her way up with dispatches for our government. I think we shall be prepared for them, as we have had such ample evidences of their deceit, and of the absence of every principle of honor and integrity.—
          Enclosed I send you the quarter Bill for boarding your grandsons. Mrs. Smith left me something more than to answer my demands as you will see, for which I will account.—
          I rejoice to hear of the recovery of your health. For the confirmation of it would it not be advisable for you to take a Journey northward, as soon as you can make it convenient? We should be very

happy to see you here. You will be so kind as to write frequently, and let me know, if you please, whether Dexter, is gone on to Philadelphia, and if he is, whether he is doing well there.—
          Mrs. Peabody joins me in presenting our most affectionate regards to you, Mr. and Mrs. Cranch, and to our connexion’s with you.— With wishing the Smiles of Heaven may accompany you thro’ life, I take the liberty to subscribe myself / Your cordial friend, / and Brother—
          
            Stephen Peabody
          
        